Citation Nr: 0825909	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  00-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION


The veteran's active military service extended from July 1963 
to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The case was previously before the Board in May 2006, when 
the Board remanded for further development.  The requested 
development has been completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board now proceeds with its review of 
the appeal.

The veteran's claims file contains notations that it was 
reconstructed after it was misplaced.  Some documents in the 
claims file refer to other claims-related documents that are 
not in the reconstructed file.  The Board will consider the 
pending claim based on the evidence of record, and the 
information that can be inferred from the available evidence.


FINDING OF FACT

There is no competent medical evidence which establishes that 
any psychiatric disorder diagnosed after service is related 
to military service.


CONCLUSION OF LAW

A psychiatric disorder, was not incurred in, or aggravated by 
active military service, nor may a psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for an acquired psychiatric 
disorder prior to enactment of the VCAA.  The veteran's 
appeal stems from a March 2000 rating decision which denied 
service connection.  In May 2006, a VCAA letter was issued.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in May 2006 was not given 
prior to the first AOJ adjudication of the claim, the 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In May 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Initially, the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service," with regard to an 
acquired psychiatric disorder, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of an acquired 
psychiatric disorder in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until nearly 30 years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; private medical 
records; and VA medical records.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the veteran's claim for 
service connection for an acquired psychiatric disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service if the psychosis manifests to a degree of at 
least 10 percent within the first year following active 
service  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury or with a service-connected disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service medical records dated in July 1967 reflect that the 
veteran was diagnosed with a moderate acute situational 
reaction manifested by anxiety and loss of impulse control; 
stress, separation from wife, and alcohol ingestion; a 
predisposition for an emotionally immature personality; 
slight improvement as a result of treatment; minimal 
impairment for military service; and minimal impairment for 
social and industrial adaptation.  The examiner stated that 
the diagnosis was due to line of duty and recommended a 
return to duty.  A service Report of Medical Examination for 
separation purposes dated in January 1968 reflects that the 
veteran's 'psychiatric' was clinically evaluated as normal.  
A service Report of Medical History for separation purposes 
dated in January 1968 reflects that the veteran checked the 
'no' box for depression or excessive worry and nervous 
trouble of any sort.  

Private medical records dated in February 1997 reflect that 
K.R., M.D. diagnosed the veteran with schizoaffective 
disorder.  In September 1997, Dr. K.R. strongly felt that the 
veteran must have had his first outbreak of this illness when 
he was in service due to changes of life and extreme stress 
that went along with the military training.  Dr. K.R. noted 
that the prognosis for this illness was poor.  

An October 1997 Social Security Administration (SSA) decision 
found that the veteran had an adjustment disorder, major 
depression and an anxiety disorder.  

In May 1998, Dr. K.R. stated that the earliest signs of 
mental instability were in the adolescent years when the 
veteran suffered a nervous breakdown while in the service.  

Dr. S.O. issued an expert medical opinion based on a review 
of the veteran's file that was forwarded to him by the Board 
in October 2005.  Dr. S.O. noted that he was provided with a 
reconstruction of the original file, which included minimal 
medical records.  Dr. S.O. summarized the medical records he 
was provided with, including the service medical records, 
private records from Dr. K.R., and the SSA decision.  Dr. 
S.O. diagnosed schizoaffective disorder and opined that he 
could not state that this disorder began while the veteran 
was in his military service.  Dr. S.O. noted that the only 
official documentation revealed that the veteran's one 
hospitalization while on active duty was an acute situational 
reaction, and that there was no note made of any psychosis 
and there was no note of any anti-psychotic medication during 
military service.  Dr. S.O. stated that an acute situational 
reaction is generally in response to a stress in the 
patient's life, which makes the person react more strongly 
than the average person would, and tends to be fairly self 
limited and not chronic.  Dr. S.O. reasoned that the fact 
that the veteran was recommended to be returned to active 
duty and did not appear to be on any medications tended to 
support a time limited non-psychotic reaction which is 
consistent with an acute stress reaction.  

Dr. S.O. noted that Dr. K.R. made the diagnosis of 
schizoaffective disorder and that these illnesses tend to be 
lifelong and chronic, requiring constant care and having 
difficulties such as holding jobs and getting along with 
others.  Dr. S.O. noted that the veteran did not seem to seek 
care for a psychotic type of illness until after he was 
discharged from the service.  Dr. S.O opined that, based only 
on the information included in Dr. K.R.'s letter, although it 
is possible that the veteran had his first manifestation as 
schizoaffective disorder in his early twenties, there is not 
documentation in the file that this initial schizoaffective 
break occurred while he was in service or during his 
psychiatric hospitalization in 1967.  Dr. S.O. stated that 
the information available in the file is more consistent with 
the acute situational reaction.  

A March 2007 letter from Dr. K.R. states that Dr. K.R. had 
been treating the veteran for bipolar disorder with 
cyclothymic condition imposed on.  Dr. K.R. noted that he 
arrived at this diagnosis based on the veteran's mental 
condition and a review of all available previous medical 
records.  Dr. K.R. noted that both the diagnosis of bipolar 
disorder mixed and schizoaffective disorder meant that the 
veteran had mood disorders with the onset during the time the 
veteran was in the military service.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds it significant that Dr. K.R.'s opinion 
includes no rationale for the opinion while Dr. S.O.'s 
opinion contains a detailed and thorough rationale for the 
opinion.  Dr. S.O. also summarized and cited to the previous 
medical records he reviewed.  In the March 2007 letter, Dr. 
K.R. stated that he reviewed all available previous medical 
records.  However, Dr. K.R. did not cite to any previous 
medical records.  Dr. S.O.'s thorough and detailed 
examination report is highly persuasive and far outweighs Dr. 
K.R.'s opinion which was unsupported by any type of analysis 
or rationale.  The Board therefore finds that Dr. S.O.'s 
examination findings are entitled to more weight than Dr. 
K.R.'s examination findings.  

Additionally, the Board notes that the lack of any evidence 
of an acquired psychiatric disorder for nearly 30 years 
between the period of active duty and the evidence showing an 
acquired psychiatric disorder is itself evidence which tends 
to show that no acquired psychiatric disorder was incurred as 
a result of service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any acquired psychiatric disorder during service in this 
case is supported by affirmative evidence, consisting of the 
separation examination report which included a normal 
'psychiatric' finding.  The clinically normal psychiatric 
finding on examination demonstrates that trained medical 
personnel were of the opinion that no acquired psychiatric 
disorder was present at that time.  The Board views the 
examination report as competent evidence that there was no 
acquired psychiatric disorder at that time.  Also of 
significance is the fact that at the time of separation, the 
veteran did not report any complaints related to a 
psychiatric disorder.  This suggests that the veteran himself 
did not believe that he had any ongoing psychiatric problems 
at that time.  Although the veteran filed a claim for service 
connection for nervous condition in January 1968 following 
the separation examination and report of medical history, the 
fact remains, however, that there is no record of complaints 
of a psychiatric disorder during service, and he has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of a psychiatric disorder until 1997.  

The Board believes it significant that Dr. S.O. opined that 
the current psychiatric disorder was not etiologically 
related to service.  The Board finds that this opinion is 
entitled to more weight than Dr. K.R.'s opinion because Dr. 
S.O.'s opinion is based on a detailed and thorough rationale 
which cited to the veteran's medical records.  The Board has 
considered the veteran's own lay statements to the effect 
that his psychiatric disorder is causally related to his 
active service; however, it is noted that the veteran has not 
been shown to have the medical expertise necessary to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


